Citation Nr: 9929591	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for arthritis of 
multiple joints to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had two periods of service from May 1962 to July 
1965, and from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Service connection for a skin disorder, as well as arthritis 
(to include rheumatoid arthritis) of the  right hip, right 
knee, right shoulder, and bilateral ankles was denied in a 
rating decision in April 1996.  The veteran submitted a 
substantive appeal to the Board in April 1997, but neglected 
to include the issue of service connection for a skin 
disorder.  However, in additional medical evidence and 
statements submitted by the veteran, and received by the RO 
on June 2, 1997, within 60 days of issuance of the statement 
of the case, he referred to his ongoing skin disorder claim.  
The Board construes this evidence as a substantive appeal, 
and concludes that he has perfected the issue of direct 
service connection for a skin disorder.

Subsequently in April 1998 the veteran filed a claim for 
service connection for arthritis of multiple joints to 
include rheumatoid arthritis; and a skin disorder, due to 
exposure to Agent Orange.  He also indicated that he wished 
to continue his earlier appeals. 

The Board notes that in August 1998, the RO denied service 
connection for emphysema/asthma, postvoid bladder retention, 
a skin disorder and arthritis of multiple joints due to 
herbicide exposure.  The veteran failed to submit a notice of 
disagreement with the decision.  An August 1998 supplementary 
statement of the case, only addressed the issue of service 
connection for arthritis of multiple joints on a direct 
basis.  As the veteran has not submitted a notice of 
disagreement with the issues of service connection for 
emphysema/asthma, postvoid bladder retention, arthritis of 
multiple joints to include rheumatoid arthritis and a skin 
disorder, all due to exposure to Agent Orange, the Board does 
not have jurisdiction over these issues and they are not 
before the Board at this time.

Consequently, the issues have been restated as shown on the 
title page.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a skin disorder, or 
arthritis of multiple joints, including rheumatoid arthritis.

2.  Competent evidence of a nexus between any currently 
diagnosed skin disorder and service has not been submitted.

3.  The evidence does not relate the current arthritis of 
multiple joints, including rheumatoid arthritis with any 
event or occurrence on active duty.  It is not shown that 
arthritis was present within 1 year following separation from 
service.

4.  Appellant has not submitted plausible evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims for service connection decided herein are capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for arthritis of 
multiple joints to include rheumatoid arthritis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to service connection for a skin disorder

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a skin disorder, 
or rash.  There is an entry in the medical records referring 
to itching all over, however no rash or skin disorder was 
noted at that time.

The separation examination report is negative for any 
complaints or diagnosis of a skin disorder.

Post service medical records first reveal an allergic rash 
with itching in 1985 and 1986.  VA records in July 1995 also 
note some dermatitis on the arms.  

Based on the evidence above, the Board finds that there is no 
evidence that the veteran had a skin disorder during service.  
Specifically, the service medical records and the separation 
examination report are both negative for any skin disorders.  
Thus, there is no evidence that he developed a skin disorder 
during his period of active duty service.  Further, the first 
indication of any skin rash was not until 1985-1986, 
referring to a rash in VA clinical records, approximately 17 
years after service separation.  There is no evidence of 
treatment for a skin disorder in the intervening years, nor 
is there evidence that a currently diagnosed chronic skin 
disorder, if any, is related to service.  As the medical 
evidence does not show an in-service incurrence of a skin 
disorder and the current evidence does not show a medical 
nexus between the claimed in-service skin disorder and a 
current skin disorder, if any, the claim must be denied on 
the basis that it is not well grounded.  

II.  Entitlement to service connection for arthritis of 
multiple joint, to include rheumatoid arthritis 

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records reveal no complaints, treatment, or 
diagnoses of arthritis, or rheumatoid arthritis in service.  
The separation examination noted a history of swollen joints, 
referring to an easily sprained right thumb in 1963.

Post service medical evidence is negative for treatment of, 
or a diagnosis of arthritis until many years after service.  
VA medical records beginning in July 1995 note complaints, 
and treatment for severe arthritis in his hands, hips, 
shoulders, back, ankles, and feet for several years.  He was 
also diagnosed with rheumatoid arthritis.

Other medical records include a March 1981 private record 
from Henry A. Knowles, M.D., noting that he treated the 
veteran on one occasion in September 1980 for a complaint of 
a swollen left wrist with prominent arterial pulsation.  He 
referred the veteran to a vascular specialist at that time.

A medical record and letter dated October 1996 and May 1997 
from Kaman H. Zawahry, M.D., noted deformity of the hands and 
synovial thickening of the small joints of the hands and 
feet.  The diagnosis was rheumatoid arthritis, and possible 
rheumatoid lung.

After a careful review of the file, the Board finds that the 
claim must be denied as  not well grounded because there is 
no medical opinion, or other competent evidence, linking the 
arthritis with any in-service occurrence or event.  
Specifically, there was no mention of any type of arthritis 
in service, nor has any medical examiner attributed the 
veteran's arthritis to his active service.  Thus, a direct 
causal link between the veteran's arthritis and service has 
not been demonstrated.  The Board has thoroughly reviewed the 
claims file and finds no evidence of any plausible claims, 
nor any claims for which entitlement is permitted under the 
law.  Further, as the arthritis showed up many years after 
service, provisions of the 1 year presumption of service 
connection do not provide a basis for granting the claim.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In conclusion, the Board has considered the veteran's 
statements that he has a skin disorder and arthritis of 
multiple joints due to service.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no continuing findings since 
service indicative of the claimed disabilities.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current medical pathology, as well as to medical 
causation of any current disabilities.  Id.  In the absence 
of competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for the 
disabilities claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for arthritis of multiple 
joints to include rheumatoid arthritis is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

